Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2020 has been entered. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/227602, filed on 11 Dec 2016. Examiner notes that priority for the current application has support in priority document JP2016112738 (see Fig. 13 and 14) but does not appear to have support in priority document JP2015154393. Therefore for the purpose of examination the priority date of the current application has been considered as corresponding to the filing date of JP2016112738, viz. June 6, 2016.
Status of Claims/Amendments
Claim 1-14 are pending. Claims 1, 2, 5, 6 are amended. Claims 11-14 are new.
Drawing objection are withdrawn in light of replacement drawings filed 06 Aug 2020.
U.S.C. 112(b) rejections discussed in the Final Office Action dated 08 May 2020 are withdrawn in light of the claim amendments. 
Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13 line 2-4 “a cylindrical portion defining a process chamber having a process region where a substrate is processed and thermal insulating region under the 
 claim 13 line 5 “at a lower end the” should read as “at a lower end of the.”
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “thermal insulating member” (claim 6 and 8). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For the purpose of examination, “thermal insulating member” (claim 6 and 8) shall be interpreted as comprising a reflective plate 76a and thermal insulation plate 76b, or equivalents thereof in light of paragraph [0044] and Fig. 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and depending claims 2-5 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 11, 12 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0090322 A1 having an effectively filed date of 14 April 2015, hereinafter “Jung”) in view of Ogawa (US 2014/0256152 A1) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayashi”). 
Regarding claim 1, Jung teaches a substrate processing apparatus (100, Fig. 2, paragraph [0044]) comprising:
a reaction tube (comprising first tube 120 and exhaust unit 150, Fig. 2, paragraph [0044],[0070], wherein the flange 153a of exhaust unit 150 is shown in detail in Fig. 9;comprising first tube 120 and flange 153a, Fig. 4, paragraph [0048]) having a horizontally extending flange (comprising 153a, Fig. 4 ,8and 9) at a lower end thereof and defining a process chamber (i.e. inside space of first tube 120, Fig. 2) having a process region where a substrate (S, Fig. 2, paragraph [0150]) is processed and a region under the process region;
the reaction tube (comprising first tube 120 and exhaust unit 150, Fig. 2) comprising:
a first exhaust port (comprising exhaust holes 151, Fig. 4, paragraph [0070]) configured to discharge an atmosphere of the process region to an exhaust space 3(comprising sideways extending portion exhaust port 153b, Fig. 9) (paragraph [0070], [0086], [0092]);
and a third exhaust port (comprising unlabeled opening in flange 153a, Fig. 9) vertically penetrating the flange (see annotated Fig. 8 and 9 of Jung below) and 
a substrate retainer (substrate holder 130, Fig. 2, paragraph [0033], [0050])configured to support the substrate in the process chamber (i.e. inner space of tube 120, Fig. 2);
a process gas supply pipe (comprising gas supply unit 140 having main gas supply line 143 and auxiliary gas supply line 144 Fig. 3 and comprising unlabeled tube on the right side of 120 in Fig. 2; see also 140, Fig. 8) configured to supply a process gas into the process chamber (i.e. inner space of 120, Fig. 2) (paragraph [0058]);
a first heater (comprising heating unit 170, Fig. 2, paragraph [0049]) installed outside the process chamber and configured to heat an inside of the process chamber (i.e. inner space of tube 120, Fig. 2) (paragraph [0049]).
See annotated Fig. 8 and 9 of Jung below.

    PNG
    media_image1.png
    753
    1210
    media_image1.png
    Greyscale

Jung does not explicitly teach that the region under the process region is a thermal insulating region; a second exhaust port disposed at a height corresponding to the thermal insulating region and configured to discharge an atmosphere of the thermal insulating region to the exhaust space; a thermal insulating member comprising one or more reflective plates or one or more thermal insulation plates and disposed under the substrate retainer; and a purge gas supply pipe configured to supply a purge gas around the thermal insulating member to purge a space around the thermal insulating member.
However, Ogawa teaches a substrate processing apparatus (Fig. 1, abstract) including a reaction tube (comprising 203, Fig. 1, paragraph [0028]) having a process region (comprising first zone through fourth zone, Fig. 1, paragraph [0027]) and a thermal insulating region (comprising region below fourth zone wherein insulating member 218 is installed, Fig. 2, paragraph [0027],[0055]) and a thermal insulating member (comprising 218, Fig. 1) comprising  one or more thermal insulation plates (not shown, paragraph [0055]) and disposed under the substrate retainer (comprising boat 217, Fig. 1, paragraph [0055]). Ogawa further teaches that 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thermal insulating region below the process region (Jung: space where substrate S is located, Fig. 2) and provide a thermal insulating member comprising one or more thermal insulation plates (Ogawa: paragraph [0055]) disposed under the substrate retainer (Jung: 130, Fig. 2) in view of teachings of Ogawa in the apparatus of Jung to enable preventing heat from the first heater (Jung: 170, Fig. 1) from being transferred to the seal cap/support plate(Jung: 184, Fig. 2) (Ogawa: paragraph [0055]) which would obviously reduce heat loss to the outside of the processing region.
Ogawa further teaches a second exhaust port (comprising exhaust holes 203c corresponding with the region below the fourth zone, Fig. 1, paragraph [0027], [0048],[0049],[0051]) disposed at a height corresponding to the thermal insulating region (comprising region below the fourth zone where insulating member 218 is disposed, Fig. 1, paragraph [0027],[0055]) and configured to discharge an atmosphere of the thermal insulating region (comprising region below the fourth zone where insulating member 218 is disposed, Fig. 1, paragraph [0027], [0055]) to the exhaust space (comprising exhaust pipe 271, Fig. 1, paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the reaction tube (Jung: comprising 120, Fig. 8) a second exhaust port disposed at a height corresponding to the thermal insulating region (i.e. region below the processing region) and configured to discharge and atmosphere of the thermal insulating region to the exhaust space (Jung: comprising sideways extending portion of 153b, Fig. 9) in view of teachings of Ogawa in the apparatus of Jung in view of Ogawa to enable 
Jung in view of Ogawa as applied above does not explicitly teach a purge gas supply pipe configured to supply a purge gas around the thermal insulating member to purge a space around the thermal insulating member.
However, Murobayashi teaches a substrate processing apparatus (abstract, Fig. 2) including a purge gas supply pipe (comprising nozzle 90 and pipe 290, Fig. 2, paragraph [0046]-[0048]) configured to supply a purge gas around the thermal insulating member (boat insulation portion 34, Fig. 1, 2, paragraph [0028]) to purge a space around the thermal insulating member (paragraph [0028] and [0044]) to enable purging and heat exchange, reduce particle generation and shorten a temperature adjustment time (paragraph [0007], [0076], [0103]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a purge gas supply pipe (Murobayashi: comprising nozzle 90 and pipe 290, Fig. 2) configured to supply a purge gas around the thermal insulating member (Ogawa: paragraph [0055]; Murobayashi: 34, Fig. 1, 2; paragraph [0028]) to purge a space around the thermal insulating member in view of teachings of Murobayashi in the apparatus of Jung in view of Ogawa to enable purging and heat exchange, reduce particle generation and shorten a temperature adjustment time (Murobayashi: paragraph [0007], [0076], [0103]).
Regarding claim 2
Jung in view of Ogawa and Murobayashi as applied above do not explicitly teach that the second exhaust port and third exhaust port is configured to exhaust the purge gas, and the purge gas is supplied through a portion lower than the flange.
However Murobayashi further teach that the purge gas (supplied from nozzle 90 and 290, Fig. 1) is supplied through a portion lower than the flange (unlabeled, shown in Fig. 2) of the reaction tube (42, Fig. 2). See annotated Fig. 2 of Murobayashi below.

    PNG
    media_image2.png
    700
    1021
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the purge gas to be supplied from a portion lower than the flange-shaped lower end of a reaction tube in view of teachings of Murobayashi in the apparatus of Jung in view of Ogawa and Murobayashi as a suitable configuration of a purge gas supply which would enable supplying purge gas directly into a lower region of a reaction tube to enable uniform gas supply/distribution. Further it would be obvious in view of teachings of Jung and Ogawa as discussed above with respect to claim 1, that the second exhaust port and the third 
Regarding claim 4, Jung in view of Ogawa and Murobayashi teach all of the limitations of claim 1 above including supplying a purge gas around the thermal insulating member (Murobayashi: nozzle 90, Fig. 2, paragraph [0007], [0028], [0044],[0076], [0103]) but do not explicitly teach that the purge gas is discharged into the process chamber at a position lower than the flange.
However, Murobayashi further teaches that the purge gas from nozzle 90 (paragraph [0044]) is discharged into the process chamber (42, Fig. 2) at a position lower than the flange (i.e. lower than the flange of 42, Fig. 2) (as can be understood gas is supplied via manifold nozzle 90 which has holes 90a that can be seen as discharging in a position lower than flange of 42 (see annotated Fig. 2 of Murobayashi above)).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discharge the purge gas in a position lower than the flange in view of teachings of Murobayashi in the apparatus of Jung in view of Ogawa and Murobayashi as a known suitable alternative configuration of a substrate processing apparatus enabling supplying of purge gas to a lower region of a processing chamber.
Regarding claim 11, Jung in view of Ogawa and Murobayashi as applied above teaches all of the limitations of claim 1 and Jung further teaches wherein the exhaust space (comprising sideways extending portion of 153b, Fig. 9) is formed outside of the process chamber (i.e. inner space of tube 120, Fig. 2, 4, 8) as part of the reaction tube (comprising 120 and exhaust unit 150, Fig. 2). (The reaction tube of Jung is comprised of first tube 120 and exhaust unit 150 wherein 
Regarding claim 12, Jung in view of Ogawa and Murobayashi as applied above teaches all of the limitations of claim 1 and Jung further teaches a gas exhaust port (comprising opened side surface which communicates with exhaust tube 153c, paragraph [0091]-[0092]) communicating with the exhaust space (comprising sideways extending portion of exhaust port 153b, Fig. 9), provided in the lower end of the reaction tube (as understood from view Fig. 8 and 9 side by side) and connected to a vacuum pump (comprising exhaust pump 153e, Fig. 3, paragraph [00094]) through an exhaust pipe (comprising exhaust tube 153c, Fig. 9, paragraph [0093]-[0094]).
Regarding claim 13, Jung teaches a reaction tube (comprising first tube 120 and exhaust unit 150 including flange 153a, Fig. 4, paragraph [0048]) for a substrate processing apparatus (comprising 100, Fig. 2) comprising:
a cylindrical portion (comprising 120, Fig. 2, 4, 8) defining a process chamber (i.e. inner space of 120, Fig. 2) having a process region where a substrate (S, Fig. 2) is processed and a region (i.e. region under substrate holder 130, Fig. 2) under the process region;
a horizontally extending flange (comprising exhaust portion 153, Fig. 9 including flange 153a as shown in Fig. 4, 8, 9) at a lower end of the cylindrical portion (120, Fig. 4 and 8);
a first exhaust port (comprising exhaust holes 151, Fig. 4, paragraph [0070]) configured to discharge an atmosphere of the process region to an exhaust space (comprising sideways extending portion 153b, Fig. 9) (paragraph [0070], [0086], [0092]);
a third exhaust port (comprising unlabeled opening in flange 153a, Fig. 9) vertically penetrating the flange (see annotated Fig. 8 and 9 of Jung above with respect to claim 1 rejection) and configured to discharge, to the exhaust space (comprising a sideways extending portion of 153b, Fig. 9, paragraph [0086], [0092]), the atmosphere of a lower part of the reaction tube located beneath the flange (i.e. the small region wherein O-ring 184a seals the support plate 184, Fig.2 is located; as understood from Fig. 2 first tube 120 is fluidly connected to the small region wherein O-ring 184 is located and thus the third exhaust port is considered capable of discharging/exhausting a gas from that region);
wherein a process gas (via gas supply unit 140, Fig. 2, paragraph [0058]) is supplied into the process region (i.e. inner space of tube 120, Fig. 2, paragraph [0058]);
Jung does not explicitly teach that the region under the process region is a thermal insulating region, a second exhaust port disposed at a height corresponding to the thermal insulating region and configured to discharge an atmosphere of the thermal insulating region to the exhaust space; a purge gas is supplied into the thermal insulating region.
However, Ogawa teaches a substrate processing apparatus (Fig. 1, abstract) including a reaction tube (comprising 203, Fig. 1, paragraph [0028]) having a process region (comprising first zone through fourth zone, Fig. 1, paragraph [0027]) and a thermal insulating region (comprising region below fourth zone wherein insulating member 218 is installed, Fig. 2, paragraph [0027],[0055]) and a thermal insulating member (comprising 218, Fig. 1) comprising  one or more thermal insulation plates (not shown, paragraph [0055]) and disposed under the substrate retainer (comprising boat 217, Fig. 1, paragraph [0055]). Ogawa further teaches that the thermal insulating region having the thermal insulating member enables preventing heat generated from a first heater (207, Fig. 1) from being transferred to the (seal cap 219, Fig. 1)(paragraph [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thermal insulating region (Ogawa: comprising region below fourth zone wherein insulating member 218 is installed and including the insulating member 218, Fig. 2 paragraph [0055]) below the process region (Jung: space where substrate S is located, Fig. 2) under the substrate retainer (Jung: 130, Fig. 2) in view of teachings of Ogawa in the apparatus of Jung to enable preventing heat from a first heater (Jung: 170, Fig. 1) from being transferred to the seal cap/support plate(Jung: 184, Fig. 2) (Ogawa: paragraph [0055]) which would obviously reduce heat loss to the outside of the processing region.
Ogawa further teaches a second exhaust port (comprising exhaust holes 203c corresponding with region below the fourth zone, Fig. 1, paragraph [0027], [0048],[0049],[0051]) disposed at a height corresponding to the thermal insulating region (comprising region below the fourth zone where insulating member 218 is disposed, Fig. 1, paragraph [0027],[0055]) and configured to discharge an atmosphere of the thermal insulating region (comprising region below the fourth zone where insulating member 218 is disposed, Fig. 1, paragraph [0027], [0055]) to the exhaust space (comprising exhaust pipe 271, Fig. 1, paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the reaction tube (Jung: comprising 120, Fig. 8) a second exhaust port disposed at a height corresponding to the thermal insulating region (i.e. region below the processing region) and configured to discharge and atmosphere of the thermal insulating region to the exhaust space (Jung: comprising sideways extending portion 153b, Fig. 9) in view of teachings of Ogawa in the apparatus of Jung in view of Ogawa to enable exhausting of the atmosphere in the thermal insulating region or region below the processing region for uniform substrate processing.
Jung in view of Ogawa as applied above do not explicitly teach a purge gas supplied into the thermal insulating region.
However, Murobayashi teaches a substrate processing apparatus (abstract, Fig. 2) including a purge gas supply pipe (comprising nozzle 90 and pipe 290, Fig. 2, paragraph [0046]-[0048]) configured to supply a purge gas around the thermal insulating member (boat insulation portion 34, Fig. 1, 2, paragraph [0028]) to purge a space around the thermal insulating member (paragraph [0028] and [0044]) to enable purging and heat exchange, reduce particle generation and shorten a temperature adjustment time (paragraph [0007], [0076], [0103]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a purge gas via a purge gas supply pipe (Murobayashi: comprising nozzle 90 and pipe 290, Fig. 2) into a thermal insulating region (i.e. region where thermal insulating member is installed in the reaction tube and including the thermal insulating member  (Ogawa: paragraph [0055]; Murobayashi: 34, Fig. 1, 2; paragraph [0028])) in view of teachings of Murobayashi in the apparatus of Jung in view of Ogawa to enable purging and heat exchange, reduce particle generation and shorten a temperature adjustment time (Murobayashi: paragraph [0007], [0076], [0103]).
Regarding claim 14, Jung in view of Ogawa and Murobayashi teaches the apparatus of claim 1 as discussed in detail in claim 1 rejection above. 
Jung further teaches the method of (a) placing the substrate on the substrate retainer (comprising 130, Fig. 2, paragraph [0053]) , (b) processing the substrate while supplying the process gas into the process chamber (comprising inner space of first tube 120, Fig. 2) with the process gas supply pipe (comprising gas supply unit 140 having main gas supply line 143 and auxiliary gas supply line 144 Fig. 3 and comprising unlabeled tube on the right side of 120 in Fig. 2; see also 140, Fig. 8) (paragraph [0058]-[0062]).
Murobayashi further teaches (b) the inside of the thermal insulating region (comprising region where boat insulation portion 34 is disposed, Fig. 1, 2, paragraph [0028]) is purged with .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0090322 A1 having an effectively filed date of 14 April 2015, hereinafter “Jung”) in view of Ogawa (US 2014/0256152 A1) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayashi”) as applied to claims 1, 2, 4, 11, 12 13, 14  and further in view of Morohashi et al. (US 2009/0016854 A1 hereinafter “Morohashi”) or alternatively Yamaguchi et al. (US 2003/0183614 A1 “Yamaguchi”).
Regarding claim 3, Jung in view of Ogawa and Murobayashi teaches all of the limitations of claim 1 and 2 as applied above but does not explicitly teach a cylindrical manifold supporting the reaction tube from thereunder, wherein a diameter of the manifold is larger than an inner diameter of the reaction tube.
However, Morohashi teaches a substrate processing apparatus (heat treating apparatus, abstract) including a cylindrical manifold (44, Fig. 2 and 3, paragraph [0075]) supporting the reaction tube (42, Fig. 2 and 3) from thereunder, wherein a diameter of the manifold (i.e. an outer diameter) is larger than an inner diameter the reaction tube (paragraph [0086]) (see also paragraph[0075]-[0078]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cylindrical manifold supporting the reaction tube from thereunder, wherein a diameter of the manifold is larger than an inner diameter of the reaction tube in view of teachings of Morohashi in the apparatus of Jung in view of Ogawa and Murobayashi as a known suitable alternative configuration of a substrate processing apparatus enabling uniform gas supply and support of the reaction tube.
Alternatively, Yamaguchi teaches a substrate processing apparatus (heat treating apparatus, abstract) including a cylindrical manifold (16, Fig.1, paragraph [0021]) supporting 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cylindrical manifold supporting the reaction tube from thereunder, wherein a diameter of the manifold is larger than an inner diameter of the reaction tube in view of teachings of Yamaguchi in the apparatus of in the apparatus of Jung in view of Ogawa and Murobayashi as a known suitable alternative configuration of a substrate processing apparatus enabling uniform gas supply, support of the reaction tube, and enable detachment for repair or maintenance (Yamaguchi: paragraph [0021]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0090322 A1 having an effectively filed date of 14 April 2015, hereinafter “Jung”) in view of Ogawa (US 2014/0256152 A1) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayashi”) as applied to claims 1, 2, 4, 11, 12 13, 14 and further in view of Yokoyama (IDS art JP2003218040A hereinafter referring to English Machine Translation).
Regarding claim 5, Jung in view of Ogawa and Murobayashi teaches all of the limitations of claim 1 above but does not explicitly teach a subheater disposed in the thermal insulation region and configured to heat the inside of the process chamber, wherein while processing the substrate with the process gas, a temperature of the subheater becomes higher than a process temperature.
However, Yokoyama teaches a substrate processing apparatus (abstract) comprising a subheater(comprising plate-shaped heater 90, Fig. 3, paragraph [0019])  disposed in the thermal insulating region (comprising cap 60, Fig. 3)  above a plurality of thermal insulating members (comprising heat shield plates 71, Fig. 3, paragraph [0020]) and configured to heat the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a subheater disposed in the thermal insulating region (i.e. region below the process region under the substrate holder 130 of modified Jung and dispose the subheater above the thermal insulation plates (see teachings of Ogawa in claim 1) of modified Jung ) and configured to heat the inside of the process chamber in view of teachings of Yokoyama in the apparatus of Jung in view of Ogawa and Morobayashi to enable shorter temperature rise time and to prevent heat radiation to the lower region of the processing chamber (paragraph [0023, Yokoyama]).
Further, limitation “wherein while processing the substrate with the process gas, a temperature of the second heater becomes higher than a process temperature” is an intended use/functional limitation, since Jung in view of Ogawa, Murobayashi and Yokoyama as applied above teaches all of the structural limitations including separate first heater and a subheater (as discussed in detail above), the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2009/0305512 A1 hereinafter Matsuura) in view of Yokoyama (IDS art JP2003218040A hereinafter referring to English Machine Translation),  Saido et al. (US 2013/0042803 A1 hereinafter “Saido”),  Nakao et al. (JP-2002025911-A hereinafter “Nakao”) and Christensen (US 5,062,386).
Regarding independent claim 6, Matsuura teaches a substrate processing apparatus (Fig. 1 and 4, abstract) comprising:
A reaction tube (comprising processing container 4, Fig. 1 and 4, paragraph [0031]) having a horizontally extending flange at a lower end thereof (comprising 4d, Fig. 1 and 4, paragraph [0036]) and defining a process chamber (comprising inner tube 4a, Fig. 1 and 4, paragraph [0036]) having a process region (comprising 10, Fig. 1, paragraph [0032]; comprising 100, Fig. 4, paragraph [0053]) where a substrate (wafer W, Fig. 1 and 4) is processed and a thermal insulating region (comprising lower end of 4a where heat-shielding stage 15 is disposed, Fig. 1 and 4, paragraph [0034] ) under the process region, the reaction tube comprising: 
a first exhaust port (comprising a gas discharging hole 12 that is adjacent to a wafer W, Fig. 1 and 4) configured to discharge an atmosphere of the process region to an exhaust space (i.e. a region outside of the substrate processing apparatus as understood from Fig. 4 arrow point away from gas discharging port 6)(paragraph [0032]) Note: “exhaust space” is interpreted broadly to mean any space outside of the substrate processing apparatus. Examiner notes that claim 1 does not define the exhaust space.); 
and a second exhaust port (comprising gas discharging port 6, Fig. 1 and 4) disposed at a height corresponding to the thermal insulating region (comprising lower end of 4a where heat-shielding stage 15 is disposed, Fig. 1 and 4) and configured to discharge the atmosphere of the thermal insulating region (paragraph [0032], [0043]) (As can be understood from Fig. 1 and 4, the thermal insulating region and process region are in fluid communication and the atmosphere of inner tube 4a can be exhausted via exhaust port 6 to “an exhaust space” which is a region outside of the substrate processing apparatus as understood from arrow pointing away from gas discharging port 6 in Fig. 4, paragraph [0032] [0037][0047]);
a substrate retainer (comprising boat 3, Fig. 1 and 4) configured to support the substrate in the process chamber (paragraph [0031]- [0032]);
a heater (comprising heater 7, Fig. 1 and 4, paragraph [0031] and [0036]) installed outside the process chamber (comprising 4, Fig. 1 and 4) and configured to heat an inside of the process chamber (paragraph [0031] and [0036]);
a process gas supply pipe (comprising gas injector 5 having tube 5a, Fig. 1, paragraph [0038]; comprising gas introducing tube 50a, Fig. 4, paragraph [0056]) configured to supply a process gas into the process chamber;
at least one thermal insulating member (comprising heat shielding stage 15 including heat shielding plates 15c, Fig. 1 and 4) comprising one or more plates  (plates 15c, Fig. 1 and 4) disposed under the substrate retainer (boat 3, Fig. 1 and 4) (paragraph [0034]).
Matsuura does not explicitly teach:
A cylinder configured to enclose the at least one thermal insulating member;
The at least one thermal insulating member comprises a reflective plate and thermal insulation plate, or equivalents thereof as interpreted under U.S.C. 112(f);
a third exhaust port vertically penetrating the flange and configured to directly discharge, to the exhaust space, the atmosphere of a lower part of the thermal insulating region located beneath the flange; 
and a purge gas supply pipe through which a purge gas is supplied into the cylinder to purge an inside of the cylinder.
However, Yokoyama teaches a substrate processing apparatus (abstract) comprising a cap 60 and a radiation shield 72 installed to the cap 60 wherein the cap and radiation shield 72 encloses a plurality of heat shield plates 71 and a plate-shaped heater 90 (Fig. 3, paragraph [0019]-[0023]). Yokoyama further teaches that such a configuration can enable shorter temperature rise time and heat radiation to the lower region of the processing chamber can be 
Further, Matsuura teaches that the substrate processing apparatus has a circular, cross sectional shaped (Fig. 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heat-shielding stage 15 of Matsuura with the cap assembly of Yokoymaa (i.e.  cap 60, radiation shield 72, heat shield plate 71 and plate shaped heater 90, Fig. 3) in view of teachings of Yokoyama in the apparatus of Matsuura to enable shorter temperature rise time and to prevent heat radiation to the lower region of the processing chamber (paragraph [0023, Yokoyama]) and to enable shielding/enclosing the at least one thermal insulating member from the processing gases. Furthermore, it would obvious to configure the cap assembly of Yokoyama to have a cylinder or cylindrical shape in view of Matsuura (Fig. 5) to match with the overall shape of the substrate processing apparatus for uniform processing.
Matsuura in view of Yokoyama as applied above do not explicitly teach wherein thermal insulating member comprises reflective plate and thermal insulation plate; a third exhaust port vertically penetrating the flange and configured to directly exhaust the atmosphere of a lower part of the thermal insulating region located beneath the flange; through which a purge gas is supplied into the cylinder to purge an inside of the cylinder.
However, Saido teaches a substrate processing apparatus (abstract) including thermal insulating members (comprising heat insulating members, within insulating cylinder 34, paragraph [0067]) made of quartz that can reflect and insulate heat (paragraph [0067]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material such as quartz for the thermal insulating members (i.e. plates) in view of teachings of Saido in the apparatus of Matsuura in view of Yokoyama as a known suitable alternative plate material which would enable reflecting and insulating heat (Saido: paragraph [0067]).
Matsuura in view of Yokoyama and Saido as applied above do not explicitly teach a third exhaust port disposed vertically penetrating the flange and configured to directly exhaust the atmosphere of a lower part of the thermal insulating region located beneath the flange; and through which a purge gas is supplied into the cylinder to purge an inside of the cylinder.
However, Nakao teaches a substrate processing apparatus (Fig. 1, 2, 4) including an exhaust port (comprising exhaust groove 84 and exhaust passage 88, Fig. 1 and 4, paragraph [0015], [0024]) vertically penetrating a flange (comprising joint flange portion 72, Fig. 1 and 2, paragraph [0015]) and configured to discharge to an exhaust space (i.e. a region outside of the apparatus) the atmosphere of a lower part of the apparatus beneath the flange (as can be understood from Fig. 1, 2 and 4). Nakao further teaches that such a configuration would enable reduced particle generation/prevent contamination (paragraph [0018], [0025]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third exhaust port vertically penetrating the flange and configure to discharge to an exhaust space (i.e. a region outside of the substrate processing apparatus) a region beneath the flange in view of teachings of Nakao in the apparatus of Matsuura in view of Yokoyama, Saido as a known suitable configuration of a substrate processing apparatus which would enable reduced particle generation/contamination (Nakao: paragraph [0018], [0025]). Further since the port would be in the flange (Matsuura: 4d, Fig. 1 and 4) it would be obvious that the port would be “configured to directly exhaust the atmosphere of a lower part of the thermal insulating region located beneath the flange” (i.e. exhausting the very bottom portion under the thermal insulating stage 15 under the flange 4d).
Matsuura in view of Yokoyama, Saido and Nakao as applied above do not explicitly teach a purge gas supply pipe through which a purge gas is supplied into the cylinder to purge an inside of the cylinder.
However, Christensen teaches a substrate processing apparatus ((inductively heated pancake epitaxial reactor, abstract, Fig. 1)) comprising a cylinder (comprising coil housing 43 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a purge gas supply pipe through which a purge gas is supplied into the cylinder to purge an inside of the cylinder (i.e. a cylinder assembly having enclosed heater and insulating plates as taught above in Yokoyama teachings) in view of Christensen in the apparatus of Matsuura in view of Yokoyama, Saido and Nakao as a known alternative configuration of a substrate processing apparatus having a cylinder assembly with enclosed heater and insulating plates to enable prevention of deposition onto the heater and inhibits release of unwanted gaseous constituents into the atmosphere in the deposition zone (Christensen: col 2 line 58-62; col 7 line 24-27).
Claim 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2009/0305512 A1 hereinafter Matsuura) in view of Yokoyama (IDS art JP2003218040A hereinafter referring to English Machine Translation),  Saido et al. (US 2013/0042803 A1 hereinafter “Saido”),  Nakao et al. (JP-2002025911-A hereinafter “Nakao”), and Christensen (US 5,062,386) as applied to claim 6 above and further in view of Yamazaki et al. (US 2010/0035437 A1 hereinafter “Yamazaki”).
Regarding claim 7, Matsuura in view of Yokoyama, Saido, Nakao, and Christensen teach all of the limitations of claim 6 above but do not explicitly teach that the purge gas used to purge the inside of the cylinder is discharged into the process chamber at a position lower than the flange.
However, Christensen teaches that the purge gas supplied from the purge gas supply pipe is disposed at a bottom of the reaction chamber (Fig. 1).
Additionally, Yamazaki teaches a substrate processing apparatus (abstract, Fig. 4) including a purge gas to purge a cylinder (comprising 218f and 218e, Fig. 4 and 8) wherein the purge gas is discharged (i.e. supplied from the bottom of the chamber via barrier gas supply pipe 240k, Fig. 4, paragraph [0166]) into the process chamber at a position lower than a flange of the reaction tube (since purge gas is supplied/discharges into the chamber from the bottom, it is supplied from below all of the flanges of the reaction tube) (paragraph [0162]-[0167]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the purge gas to be discharged/supplied into the process chamber from the bottom of the chamber (i.e. at a position lower than the flange) in view of teachings of Christensen and Yamazaki in the apparatus of Matsuura in view of Yokoyama, Saido, Nakao, and Christensen as a known suitable alternative configuration of a purge gas discharging/supplying means to enable purging from the bottom of the reaction chamber for uniform processing.
Regarding claim 8, Matsuura in view of Yokoyama, Saido, Nakao, Christensen and Yamazaki teach all of the limitations of claim 7 above but do not explicitly teach that the purge gas used to purge the inside of the cylinder is discharged from a position lower than the lowest one of the thermal insulating member.
However, Christensen teaches that the purge gas supplied from the purge gas supply pipe is disposed at a bottom of the reaction chamber (Fig. 1).
Additionally, Yamazaki teaches a substrate processing apparatus (abstract, Fig. 4) including a purge gas to purge a cylinder (comprising 218f and 218e, Fig. 4 and 8) wherein the purge gas is discharged (i.e. supplied from the bottom of the chamber via barrier gas supply pipe 240k, Fig. 4, paragraph [0166]) into the process chamber at a position lower than a flange of the reaction tube (since purge gas is supplied/discharges into the chamber from the bottom, it is supplied from below all of the flanges of the reaction tube) (paragraph [0162]-[0167]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the purge gas to be discharged/supplied into the process chamber from the bottom of the chamber (i.e. at a position lower than the lowest one of the thermal insulating member (Yokoyama: 71, Fig. 3; Matsuura: 15c, Fig. 1 and 4)) in view of teachings of Christensen and Yamazaki in the apparatus of Matsuura in view of Yokoyama, Saido, Nakao, Christensen and Yamazaki as a known suitable alternative configuration of a purge gas discharging/supplying means to enable purging from the bottom of the reaction chamber and all of the thermal insulating members including the lowest thermal insulating member for uniform processing.
Regarding claim 9, Matsuura in view of Yokoyama, Saido, Nakao, Christensen and Yamazaki as applied above teach all of the limitations of claim 7 above. Regarding limitation “wherein while processing the substrate with the process gas, the inside of the cylinder is heated such that a temperature of an upper portion thereof is heated such that a temperature of an upper portion thereof is higher than a temperature of a lower portion thereof, and purged gas flows in the cylinder downward opposite to a direction of ascending air current” is an intended use/function limitation. Since Matsuura in view of Yokoyama, Saido, Nakao, Christensen and Yamazaki as applied above teach all of the structural limitations including a cylinder (see teachings of Yokoyama), supplying a purge gas (see teachings of Christensen and Yamazaki above), and additionally teach a heater in an upper portion of the cylinder (see teachings of 
Regarding claim 10, Matsuura in view of Yokoyama, Saido, Nakao, Christensen and Yamazaki as applied above teach all of the limitations of claim 7 above but do not explicitly teach a cylindrical manifold supporting the reaction tube from thereunder, wherein a diameter of the manifold is larger than an inner diameter of the reaction tube.
However, Yamazaki further teaches a cylindrical manifold (209, Fig. 1 and 4, paragraph [0051]) supporting the reaction tube (comprising inner tube 204 and outer tube 203, Fig. 1 and 4) from thereunder (paragraph [0051]) wherein a diameter (i.e. outer diameter) of the manifold (209, Fig. 1 and 4) is larger than an inner diameter of the reaction tube (comprising inner tube 204 and outer tube 203, Fig. 1 and 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cylindrical manifold supporting the reaction tube from thereunder, wherein a diameter of the manifold is larger than an inner diameter of the reaction tube in view of teachings of Yamazaki in the apparatus of Matsuura in view of Yokoyama, Saido, Nakao, Christensen and Yamazaki as a known suitable alternative configuration of a substrate processing apparatus enabling uniform gas supply and sufficient support of the reaction tube.

Response to Arguments
Applicant's arguments filed 6 Aug 2020 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
Applicant argues (remarks page 9) regarding claim 1 and 6, 
Examiner responds that “directly discharge” is not commensurate with claim 1 limitations. Further regarding claim 1, the rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Jung in view of Ogawa and Murobayashi wherein Jung teaches a third exhaust port (see annotated Fig. 8 and 9 of Jung with respect to claim 1 rejection above) as discussed in detail in claims rejection above. Regarding applicant’s arguments pertaining to claim 6 (page 10), Examiner respectfully disagrees. Since claim 1 and 6 do not define “an exhaust space,” this space can include the outside of the substrate processing apparatus, therefore Nakao teaches “a third exhaust port… configured to directly discharge, to the exhaust space, the atmosphere of a lower part of the thermal insulating region located beneath the flange,” wherein the exhaust space is broadly interpreted as a region outside of the substrate processing apparatus.
Examiner notes that the limitation “exhaust space” needs to be clearly defined in the claims with respect with the other claim limitations (i.e. first, second, and third exhaust ports and the reaction tube) in order to further differentiate the instant invention from the prior art.
In light of the above, independent claim 1 and 6 are rejected.
Additionally, new independent claim 13 and 14 are rejected as being unpatentable over Jung in view of Ogawa and Murobayashi as discussed in detail above in claims rejections.
Further, dependent claims 2-5 and 7-12 are also rejected as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716  

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716